United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                   February 12, 2010



                                         Before

                          JOEL M. FLAUM, Circuit Judge

                          DIANE P. WOOD, Circuit Judge

                          DIANE S. SYKES, Circuit Judge




CRYSTAL ELUSTRA and CHRIS LOPEZ,                  ]   Appeal from the United
as mother and next friend of MORIAH               ]   States District Court for
ELUSTRA and NAJATI ELUSTRA,                       ]   the Northern District of
        Plaintiffs-Appellants,                    ]   Illinois, Eastern Division.
                                                  ]
No. 09-2183                        v.             ]   No. 08 C 3162
                                                  ]
TOM MINEO and BRAD FRALICH,                       ]   John W. Darrah,
individually and doing business as                ]        Judge.
BUFFALO WILD WINGS,                               ]
        Defendants-Appellees.                     ]




                                         Order

     The opinion of this court issued on February 9, 2010, is amended as follows:

            Page 18, line 6, change “to each defendant” to “to each plaintiff.”